ORDER
GREETINGS.
An initiative petition has been circulated in the State of Oklahoma, No. 348, the purpose of which is to submit to the electorate of the State for approval or rejection of State Question No. 640, proposing an amendment to Section 33 of Article V of the Oklahoma Constitution, which would require any bill passed by the legislature intended to raise revenue for support of state government to be submitted to a vote of the people at the next general election before it can become effective; authorizing enactment of revenue-raising bills without a vote of the people if ¾ of the members of each House approve the bill and it is sent to the Governor for appropriate action and requiring that such bill not become effective for ninety (90) days; and removing the authority of the legislature to prevent a referendum vote through enactment of an emergency clause.
In accordance with 34 O.S.1981 § 8, this Court has caused an actual physical count of the signatures appearing on the several counterparts of said petition, as filed with the Secretary of State, to be made. You are hereby made to know that the numbers of presumptively valid signatures on the several counterparts of said initiative petition, as filed with the Secretary of State, is Two hundred thirty-three thousand, eight hundred and thirty-two (233,832).
You are hereby ordered and directed to forthwith cause to be published in at least one newspaper of general circulation in the State of Oklahoma, a public notice of the filing of the subject initiative petition, and of the determination of the apparent sufficiency thereof. Such notice shall incorporate information to the effect that any citizen of the State of Oklahoma may file a protest to the petition or an objection to the signature count by this Court by written notice to the Supreme Court of Oklahoma, and to the person or persons filing the said petition in your office whose names and addresses shall be set out in the notice, such written notice of protest or objection to be filed within ten (10) days after the date of publication of the notice hereby directed. Such filing may be effected by filing any such protest or objection with the Clerk of the Supreme Court of the State of Oklahoma. In the case of filing of an objection to the count, notice shall be given to any party filing a protest, if one was filed. All of the above is to be accomplished pursuant to the provisions of the statute codified as 34 O.S.1981 § 8.
Proceedings in the Supreme Court to determine any protests or objections to the subject initiative petition shall be commenced and proceed in accordance with 34 O.S.1981 § 8 and Rule 42 of the Supreme Court.
You are further directed to obtain verified proof of publication and notice herein directed and to submit the proof of publication to this Court as an exhibit to a pleading, or response to this order, to be filed in this cause with the Clerk of this Court upon completion of compliance with this order.
All Justices concur.